UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4163
LARRY O’NEAL ROACH,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4314
KENNETH EARL LOGAN, JR.,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                 Rebecca B. Smith, District Judge.
                           (CR-99-141)

                  Submitted: February 28, 2001

                      Decided: March 12, 2001

     Before WIDENER and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                      UNITED STATES v. ROACH
                            COUNSEL

Keith L. Kimball, COLGAN & KIMBALL, Virginia Beach, Virginia;
Robert E. Frank, Norfolk, Virginia, for Appellants. Helen F. Fahey,
United States Attorney, Laura M. Everhart, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   A jury convicted Larry O’Neal Roach of conspiracy to distribute
cocaine and cocaine base, in violation of 21 U.S.C.A. § 846 (West
1999). The jury also convicted Kenneth Earl Logan, Jr., of the same
conspiracy charge, as well as possession with intent to distribute
cocaine and possession with intent to distribute cocaine base, both in
violation of 21 U.S.C.A. § 841(a) (West 1999). Roach received a 151-
month sentence, and Logan was sentenced to 262 months on the con-
spiracy charge, 240 months on the cocaine possession charge, and 262
months on the crack possession charge. Logan’s sentences run con-
currently. Logan and Roach now appeal.

                                  I

   Testimony at trial revealed that Demond Osborne was a major sup-
plier of crack cocaine in Norfolk, Virginia. Osborne moved his opera-
tion from time to time. In April 1999 he rented a house on Dunkirk
Avenue, where Logan and others sold drugs for him. Osborne was
usually at the house only to pick up money from drug sales and to res-
upply the house when drug inventory grew low. Samantha Pettaway
testified that she frequently purchased crack at the house. Logan sold
her the drug many times, but Pettaway stated that she had also made
several purchases of crack from Roach. Following Pettaway’s con-
                       UNITED STATES v. ROACH                        3
trolled buy of crack on June 7, 1999, officers executed a search war-
rant for the house. When they entered the kitchen, they found Logan,
Roach, and Osborne, who was cooking powder cocaine into crack.

                                  II

    Roach and Logan both claim that the evidence was insufficient to
convict them. In reviewing the sufficiency of the Government’s evi-
dence, we must sustain the jury’s verdict "if there is substantial evi-
dence, taking the view most favorable to the Government, to support
it." Glasser v. United States, 315 U.S. 60, 80 (1942). Thus, we limit
our review to determining whether a rational trier of fact could fairly
find the essential elements of the offenses charged beyond a reason-
able doubt. United States v. Ruhe, 191 F.3d 376, 388 (4th Cir. 1999).
In making our decision, we do not review the credibility of witnesses,
and we assume that the jury resolved all evidentiary contradictions in
the Government’s favor. United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998).

   To prove conspiracy to possess crack with intent to distribute, the
Government must show "that: (1) an agreement to possess [crack]
with intent to distribute existed between two or more persons; (2) the
defendant[s] knew of the conspiracy; and (3) the defendant[s] know-
ingly and voluntarily became a part of this conspiracy." United States
v. Burgos, 94 F.3d 849, 857 (4th Cir. 1996) (en banc). "[A] conspir-
acy generally is proved by circumstantial evidence and the context in
which the circumstantial evidence is adduced." Id. Here, Pettaway
testified that on several occasions Logan and Roach sold her crack
from the Dunkirk Avenue house. Osborne testified that Logan sold
crack for him. The house on Dunkirk Avenue served no purpose other
than facilitating Osborne’s business of distributing drugs. Finally,
police officers discovered Logan and Roach in the kitchen with
Osborne, who was cooking crack from recently purchased powder
cocaine. This evidence is sufficient to support the conspiracy convic-
tions of both Roach and Logan.

  Logan also challenges the sufficiency of the evidence to convict
him of possession with intent to distribute powder cocaine and crack
cocaine. In order to prove a violation of 21 U.S.C.A. § 841(a)(1), the
Government must prove that Logan knowingly and intentionally pos-
4                      UNITED STATES v. ROACH
sessed powder and crack cocaine with the intent to distribute them.
United States v. Nelson, 6 F.3d 1049, 1053 (4th Cir. 1993). Actual
possession of a drug is not required; constructive possession—where
the defendant exercises, or has the power to exercise, dominion and
control over the substance—is sufficient. United States v. Bell, 954
F.2d 232, 235 (4th Cir. 1992). Moreover, dominion and control need
not be exclusive, but may be shared. United States v. Wright, 991
F.2d 1182, 1187 (4th Cir. 1993).

   Logan frequently distributed drugs for Osborne out of the Dunkirk
Avenue house. On June 7, the day the search warrant was executed,
officers found Logan in the kitchen with Osborne and Roach, along
with almost 300 grams of crack and 170 grams of powder cocaine.
Osborne was cooking crack for Logan to sell. This was sufficient evi-
dence on which to convict Logan on each count charging a violation
of § 841(a)(1).

                                  III

   Roach and Logan contend that their sentences of 151 months and
262 months, respectively, violate Apprendi v. New Jersey, 120 S. Ct.
2348 (2000). Apprendi held that "[o]ther than the fact of a prior con-
viction, any fact that increases the penalty for a crime beyond the pre-
scribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt." Id. at 2362-63. Because Roach’s sen-
tence of 151 months did not exceed 240 months—the maximum pen-
alty that is authorized under 21 U.S.C.A. § 841(b)(1)(C) (West 1999),
his sentence did not violate Apprendi.

   Nor does Logan’s sentence violate Apprendi. Logan’s guideline
range was 262-327 months. We assume, without deciding, that the
district court could have imposed only 240 months on the conspiracy
charge under Apprendi and § 841(b)(1)(C). However, under U.S. Sen-
tencing Guidelines Manual § 5G1.2(d) (2000), the court was obli-
gated to impose consecutive sentences on Logan’s various
convictions until it reached the "total punishment," or 262 months.
See United States v. White, 2001 WL 87453, at *6-8 (4th Cir. Feb. 1,
2001) (No. 99-4578). Therefore, under White and § 5G1.2(d),
Logan’s 262-month sentence did not violate Apprendi.
                       UNITED STATES v. ROACH                         5
                                  IV

   Although we grant Logan’s pro se motion to file a supplemental
brief, we find that the issues raised therein lack merit. First, we have
found no Apprendi violation. Second, there is no question that Logan
was involved in the distribution of crack cocaine. Finally, there was
no error in holding him accountable for between 500 grams and 1.5
kilograms of cocaine.

                                   V

   We therefore affirm. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                           AFFIRMED